Citation Nr: 0904153	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
Milwaukee, Wisconsin

THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the Army Reserve and National 
Guard from September 1983 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 decision of the Pension 
Maintenance Center in Milwaukee, Wisconsin.




FINDINGS OF FACT

1.  The appellant did not serve in the active military, 
naval, or air service.
 
2.  The appellant was not disabled from an injury or disease 
during active duty for training or injury during inactive 
duty for training.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; that 
VA will seek to provide; and that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits where the claimant did not serve on active duty 
during a period of war.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Analysis

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  
A veteran meets the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: 1) for 90 days or more during a 
period of war; 2) during a period of war and was discharged 
or released from service for a service-connected disability; 
3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or 4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the claimant's service.  
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

In this case, the appellant's service does not meet the 
threshold criteria for basic eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.  He did not serve in active military, naval, or air 
service.  The service department verified that the appellant 
only served on active duty for training and inactive duty for 
training from September 1983 to April 1991.  He has not been 
shown to have any other service and certainly no active duty.  
Regulation provides that active duty for training and 
inactive duty for training are not considered "active 
military, naval, or air service" unless the veteran was 
disabled from an injury or disease during active duty for 
training or injury during inactive duty for training.  38 
C.F.R. § 3.6.  In this case, the record does not demonstrate 
that the appellant was disabled from an injury or disease 
during active duty for training or injury during inactive 
duty for training; therefore, his Army Reserve and National 
Guard service does not qualify him for nonservice-connected 
pension benefits.

The Board notes that the appellant contends that he served 
during a period of war which qualifies him for the benefit 
sought.  However, as discussed herein, he did not have active 
service which is necessary, in addition to the war time 
service criteria.  See supra 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a).

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, he 
does not meet the basic eligibility requirements for 
nonservice-connected pension, and the claim must be denied 
based upon a lack of entitlement under the law.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


